DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially each cell including” and “filling substantially all of the grid” in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmie et al. (US 9,194,086) in view of Bohnhoff (US 5,250,340) and Ayers et al. (US 2010/0266342).
With regards to claim 1 and 7, Karmie et al. discloses an artificial turf system (10) comprising: (a) a surface stabilization grid (1) comprising: a plurality of closed cells having a wall height, each cell sharing a common wall section with at least two adjacent cells (figure 1-b); load bearing material filling substantially all the cells of the grid; an artificial turf (4) positioned over the layer of drainage fabric (figures 1-3). Karmie et al. discloses the invention substantially as claimed. However, Karmie et al. is silent about wherein substantially each cell including at least one reinforcing rib extending across the cell to attach to opposing walls of the cell; a cementitious load bearing material filling and wherein a layer of drainage fabric positioned over the stabilization grid. 
Bohnhoff discloses a surface stabilization grid comprising a plurality of cells (1) and wherein substantially each cell including at least one reinforcing rib(50, 51) extending across the cell attach the opposing walls of the cell and substantially perpendicular to one another (figures 1-10). It would have been obvious to one of ordinary skill in the art to modify the grid of Karmie et al. to include the reinforcing ribs as taught by Bohnhoff, since add strength and rigidity to the grid. 
Ayers et al. teaches an artificial turf including a layer of drainage fabric (106) positioned over the stabilization grid (102). It would have been obvious to one of ordinary skill in the art to modify the system of Karmie et al. to include the drainage fabric as taught by Ayers et al., since would provide a drainage layer where the subsoil does not permit drainage.

As to claims 2-5, Karmie et al. as modified above discloses the invention substantially as claimed. However, Karme et al. as modified is silent about wherein the cementitious load bearing material is an aerated concrete; wherein the aerated concrete has a compressive strength of between 50 and 1500 psi; wherein the aerated concrete has a density of between 15 and 75 lbs/ft3; and wherein the aerated concrete is formed from a slurry with a water to cement ratio of between I and 2. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use aerated concrete with the design properties as claimed, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See for example DE 69400615 disclosing using aeriated concrete for a tennis court base. 
As to claim 6, Karmie et al. discloses wherein the cell walls are formed by a polymer (col. 4, lines 59-63).
As to claims 8 and 10, Karmie et al. discloses the invention substantially as claimed. However, Karmie et al. is silent about wherein the cell wall height is between about 1" and about 8" and wherein a corner to corner distance across the cells is between about 3" and about 24". It would have been an obvious matter of design choice to modify the size of the cells as claimed, since such a modificiation would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of one skilled in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

As to claim 11, Karmie et al. discloses wherien at least two reinforcing ribs (50, 51) extend across the majority of the cells (figure 1-10 Bohnhoff). Karme et al. as modified above discloses the invention substantially as claimed. However, Karmie et al. as modified above is silent about wherein the wall height is less than about 12’’ of the cells. It would have been an obvious matter of design choice to modify the wall height of the cells, since such a modificiation would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of one skilled in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 12, Karmie et al. discloses wherien the cells are formed of a polymer material and a majority of the cells in the grid have open tops and bottom (figures 1-3; col. 4, lines 59-63).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmie et al. (SU 9,194,086) in view of Bohnhoff (US 5,250,340), Ayers et al. (US 2010/0266342) and White (US 2012/0121328).
As to claims 13, Karmie et al. as modified above discloses the invention substantially as claimed. However, Karmie et al. as modified above is silent about wherein a minority of cells in the grid have an enclosed top. White teaches a similar ground stabilization grid including open cells and a minority of the cells in the grid have an enclosed top (paragraph 0022 and 0031). It would have been obvious to one of ordinary skill in the art to modify the grid of Karmie et al. as 
As to claim 14, Karmie et al. as modified above as modified discloses cells with enclosed tops. Karmie et al. as modified above as modified above discloses the invention substantially as claimed. However, Karmie et al. as modified above is silent about wherein the cells with enclosed tops have at least twice the mass of reinforcing ribs cells having open tops. It would have been an obvious matter of design choice to have the cells with enclosed top with a mass as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmie et al. (SU 9,194,086) in view of Bohnhoff (US 5,250,340), Ayers et al. (US 2010/0266342) and Mascaro (US 4,111,585).
 As to claims 15-16, Karmie et al. is silent about wherein a first side of the grid includes a plurality of perimeter cells with outwardly extending locking arms and a second side of the grid opposing the first side includes a plurality of locking channels configured to receive the locking arms and wherein cell with locking arms and the cells with locking channels are positioned in a staggered configuration. Mascaro teaches wherein a first side of the grid includes a plurality of perimeter cells with outwardly extending locking arms (11) and a second side of the grid opposing the first side includes a plurality of locking channels (13) configured to receive the locking arms and wherein cell with locking arms and the cells with locking channels are positioned in a staggered configuration (figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678